Citation Nr: 1012694	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision in which the RO denied 
service connection for PTSD.  In July 2007, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2008.

As regards the characterization of the claim on appeal, the 
Board notes that, in a December 1983 rating decision, the RO 
denied service connection for schizophrenia, paranoid type, 
competent.  The Veteran did not appeal this decision.  In 
connection with the current appeal, the Veteran has only 
claimed service connection for PTSD, and that is the only 
issue that has been adjudicated by the RO.  Therefore, while 
the evidence shows a diagnosis of paranoid schizophrenia, 
the only claim on appeal is one for service connection for 
PTSD, as is reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the matter on appeal has been 
accomplished.

2.  There is no competent, probative evidence even 
suggesting a diagnosis of PTSD, or that the Veteran has PTSD 
symptomatology..  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for 
service connection for PTSD, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A March 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations.  The July 2006 rating decision reflects the 
initial adjudication of the claim after issuance of these 
letters.  Hence, the December 2005 and March 2006 letters-
which meet the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of October 1983 and June 1992 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran.  The 
Board also finds that no additional RO action to further 
develop the record in connection with this claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2009)).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.

In this appeal, the Board finds that there is no medical 
diagnosis of PTSD of record.  The claims file includes 
numerous VA and private records showing treatment for 
psychiatric disorders, dated from September 1975 to 
September 2009.  None of these records contains a diagnosis 
of PTSD.  All medical records dated during the appeal period 
and since June 1992 reflect diagnoses of schizophrenia.  
None of the medical evidence even suggests a diagnosis of 
PTSD or PTSD symptomatology.  Significantly, moreover, the 
Veteran has not presented or identified existing medical 
evidence that reflects any actual diagnosis of PTSD.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the 
Veteran; however, his own assertions provide no basis for 
allowance of the claim.  As indicated above, this claim 
turns on the fundamental matter of whether the Veteran had 
PTSD-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on the medical matter upon which this 
claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

As no competent, probative evidence supports a finding that 
the first, essential criterion for service connection for 
PTSD-a medical diagnosis of the disability in accordance 
with the applicable diagnostic criteria-is  met, service 
connection for PTSD cannot be established.  See, e.g, 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without 
competent evidence of the disability for which service 
connection is sought, there can be no valid claim).  Hence, 
the Board need not address the remaining criteria for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the 
claim for service connection for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, under the circumstances of this case (as noted 
above), that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


